Citation Nr: 1244423	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a psychiatric disorder other than PTSD including a mood disorder. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2009, the Veteran testified at a hearing before the undersigned.  

In April 2009, the Board denied service connection for psychiatric disorders and remanded the claim of service connection for Hepatitis C. 

In a June 2010 Order from the United States Court of Appeals for Veterans Claims (Court), that adopted a June 2010 of Joint Motion for Remand (JMR), the Court vacated and remanded the April 2009 Board decision to the extent that it denied service connection for the Veteran's psychiatric disorders. 

In December 2010, the Board denied the claim of service connection for Hepatitis C and remanded the claims of service connection for psychiatric disorders for additional development.

In an April 2011 Order from the Court, which adopted another JMR, the Court vacated and remanded the December 2010 Board decision to the extent that it denied service connection for Hepatitis C.

By a September 2011 decision, the Board remanded the claim of entitlement to service connection for Hepatitis C for additional development. 

The claim of service connection for acquired psychiatric disorders to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs RO.


FINDING OF FACT

Hepatitis C is not attributable to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for Hepatitis C are not met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in September 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In this letter, the Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his attorney. 

This case was previously remanded by the Board in September 2011 to provide the Veteran with an adequate VA opinion for his Hepatitis C.  The Board notes that the August 2012 VA examination report and opinion reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and an opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination and opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As the August 2012 VA examiner complied with the Board's remand instructions and provided an appropriate rationale for his opinion, the Board is satisfied that the development requested by its September 2011 remand has now been satisfactorily completed and substantially complied with respect to Hepatitis C.  See Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

VA compensation will generally not be paid if a veteran's claimed disability was the result of the veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).


Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his Hepatitis C is related to his active service. 

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for Hepatitis C indicates key points including the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that Hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicates that the large majority of Hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also notes however, that transmission of Hepatitis C virus with body piercings. 

Considering the first element of the Shedden analysis, evidence of current disability, the Veteran was initially seen at a VA facility in March 2004.  On the Hepatitis C Risk Assessment portion of the examination it was noted that the Veteran had identified one or more risk factors for Hepatitis C, which included cocaine use and alcohol abuse.  He was treated for sleep impairment.  In 2007, he again sought VA psychiatric treatment.  Serology testing was performed in April 2008 which revealed elevated liver function tests.  Hepatitis C was eventually diagnosed. 

So although there is no disputing the Veteran has Hepatitis C, questions remain as to its etiology-and particularly insofar as whether it was caused or aggravated by his military service or, instead, is the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308   (Fed. Cir. 1998). 

In regard to the second element of Shedden, in-service incurrence, service treatment records are absent of any findings of Hepatitis C.  The reports of a March 1972 enlistment examination and a September 1972 replacement examination revealed normal findings of the abdomen and viscera upon clinical evaluation, and the Veteran reported that he did not have a prior history of such symptoms as jaundice or a history of hepatitis in the Report of Medical History.  He was prescribed Gelusil and Donnatal for stomach pain in April 1973.  A March/April 1974 separation examination revealed normal findings of the abdomen and viscera upon clinical evaluation and the Veteran again reported that he did not have jaundice or hepatitis in the Report of Medical History.  He also reported that he did not know if he had any stomach, liver, or intestinal trouble.

However, the Veteran reports that he was exposed to blood due to playing contact sports such as football, sharing razors, and helping to treat injured soldiers.  While the objective evidence is negative regarding any findings referable to hepatitis; his lay statements regarding the type and extent of his blood exposure in service are competent and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of blood exposure in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hepatic disability is attributable to the blood exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing evidence of exposure to blood does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  And, unfortunately, in this particular instance the most probative-meaning competent and credible-evidence is against the claim for Hepatitis C.

Pursuant to the Board remand, a VA examination was conducted in August 2012.  The VA examiner reviewed the Veteran's claims file, VA clinical records, the Veteran's statements, and medical literature.  It was concluded that Hepatitis C was less likely than not caused by or a result of his military service.  The examiner, in providing his rationale, noted that the Veteran was involved in very high risk drug and alcohol behavior since the age of 17.  He also had a 9-year history of working in a juvenile correctional facility where he had to use physical force.  In comparing the amount of time that the Veteran may have been exposed to the Hepatitis C virus, between his military service and his non-military service, the examiner pointed out that the 2-years that the Veteran spent in military service represented only five percent of his adult life.  

The Veteran's attorney submitted an October 2012 statement from a private physician.  This physician disagreed with the findings of the August 2012 opinion of the physician's assistant.  He reported a brief explanation and history of Hepatitis C infection, noting that it is usually asymptomatic.  He reported that the virus was initially isolated in 1989 and a reliable test was not developed until 1992.  He stated that the virus is transmitted blood to blood, usually by tattoos, infected needles, razors, blood transfusions, etc.  He added that the acute phase was 6 months and that the person was usually asymptomatic.  Further, in approximately eighty percent of infected individuals, the antibody is detectable about 3-15 weeks after infection.  He also referred to April 2000 medical testimony presented before the Subcommittee on Benefits on Veterans Affairs, which noted that one out of every 10 veterans were infected with Hepatitis C virus (HCV)), which is a rate five times greater than the 1.8 % infection rate of the general population.  He also noted a 1999 Veterans Health Administration Study that found that 10 percent of veterans were infected with Hepatitis C.  

This physician also noted that you need only one drop of blood of infected blood to come into contact with the blood stream, which can happen with a small nick of a razor or with micro tears in the gums of your mouth.  The virus does not have to be directly injected into the veins.  He reiterated that the Board conceded that he was exposed to blood while on active duty.  

He stated that he disagreed with the findings of the VA examiner in August 2012 regarding the absence of documented treatment for Hepatitis C for an extended period of time after service discharge.  He noted that a reliable test for Hepatitis C was not developed until 1992.  Moreover, Hepatitis C does not manifest as an acute illness upon contraction of the virus and is usually not detected until decades later when there is late stage liver damage.  As such, the VA finding that the lack of a diagnosis of Hepatitis C for nearly 35 years should not apply.   

He also disagreed with the VA examiner's reference to the Veteran's post service high-risk activity.  He stated that the Veteran would have had to share intranasal devices contaminated with Hepatitis C and have an open portal of blood entry in his nares.  The physician found that there was a much higher chance of contracting Hepatitis C from such inservice activity as multi-injection air gun than any intranasal transfer from drug use.

Finally he disagreed with the VA examiner's statements regarding the fact that the Veteran's military service represented approximately five percent of his adult life.  He argued that regardless of the percentage of time the Veteran spent in the military, he was exposed to blood (as conceded by the Board), then it is just as likely as not that he contracted Hepatitis C while inservice.  He stated that "[it] would be impossible for anyone to say specifically which route caused his Hepatitis C infection.  There is no way to pinpoint one of those modes of transmission as the only factor."

The medical opinions of record, both for and against this claim, are probative as they were provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  However, the Board also as mentioned must weigh the credibility of these medical opinions to determine their ultimate probative value in relation to each other and, in so doing, may favor one over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).

In deciding this claim, the Board must analyze the probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed legitimate reasons for giving more probative weight to the opinion against the claim versus that favoring the claim.

After considering the evidence both for and against the claim, the Board finds the statements of the private physician, Dr. A.A., less persuasive in light of the overall record and the contrary opinion of the VA compensation examiner.  The clinician that submitted the opinion supportive of the claim appears to base his opinion on the fact that the Veteran was exposed to contaminated blood during service.  While it is true that the Board found it credible that the Veteran may have been exposed to blood during service, the Board did not concede that he was exposed to blood contaminated with the Hepatitis C virus.  The Veteran's credibility does not extend beyond his statements regarding his exposure to blood during service.  

Furthermore, while this physician attempts to minimize the Veteran's post service history of alcohol and drug use, concluding that he had higher chance of contracting Hepatitis C from air gun injectors used for inoculations during his military; the Board does not agree.  His post service use of smoking cocaine and excessive alcohol use are significant factors that must be considered, albeit just one factor.  See VBA letter 211B (98-110) November 30, 1998 (holding that risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades).   

Moreover, the objective evidence of record supports the suppositions of the VA examiner.  In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to Hepatitis C until 2008, when diagnostic testing in conjunction with his psychiatric treatment revealed the Hepatitis C virus, so not until some 34 years (i.e., nearly three and a half decades) after his military service had ended.  Even taking into consideration the fact that a reliable test for Hepatitis C was not developed until 1992, this does not negate the fact that it was an extended period of time before a diagnosis regarding Hepatitis C was made.  The Board notes that continuity of symptomatology, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the August 2012 VA compensation examiner considered it noteworthy that there were no relevant findings in service and an extended period thereafter.  But, as importantly, this examiner also offered up a more likely scenario for the source of the Veteran's Hepatitis C, pointing out that it is often associated with the high risk activity that he was involved in.  Especially considering the years he spent in service versus his years of high risk activity.  So this examiner's disassociation of the Hepatitis C from the Veteran's military service was not entirely predicated on him not having experienced any relevant symptoms while in service.  Moreover, this examiner readily conceded that the Veteran had experienced the type of blood exposure claimed in service, but rather, fully accepted that such exposure may have occurred, but in the process also pointed out the Veteran post service high risk activity as a more likely cause.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).
 
In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  But, again, it is not lack of the required proof of relevant injury in service, rather, absence of the necessary evidence establishing disability as a result or consequence of said injury (blood exposure).  The lay statements of the Veteran are insufficient to fill this void.  Hepatitis C is not the type of condition that is readily amenable to mere lay opinion regarding its diagnosis and etiology, the lay statements from the Veteran are not ultimately probative of this determinative issue in this appeal.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

In considering the October 2012 private physician's assessment that Hepatitis C was probably acquired through service and the August 2012 VA examiner's opinion, the Board notes that the VA examiner's opinion was predicated upon a review of the claims file, including the service records and VA medical records, the Veteran's reported history and risk factors, a physical examination of the Veteran, and testing results.  The examiner also provided a full rationale to support his finding and conclusion, including citing relevant findings (or lack thereof) from the Veteran's service treatment reports and VA medical records and listing his past risk factors, including his post service polysubstance use.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion greater weight than the statement provided by the October 2012 private physician, which is based on possibilities.  See Gabrielson, supra.  As pointed out by the private physician, it is impossible for anyone to say specifically which route caused his Hepatitis C.  The Board cannot grant service connection based on a possibility when the objective evidence suggests otherwise.  

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for Hepatitis C.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Hepatitis C is denied. 


REMAND

The Veteran claims that service connection is warranted for his variously diagnosed psychiatric disorders.  He claims a variety of stressors that took place during service.  At a March 2007 VA psychiatry consultation, the Veteran reported that he saw a number of people killed during training.  He explained that on one occasion a recruit was having heart problems and the Veteran ran to the infirmary to seek help while others administered CPR; the Veteran thinks that the young man never made it.  He also reported that he saw several recruits die while doing physical training.  Additionally, he described another occasion in which he and two other Marines were told to sit in a tent and watch while tanks were firing down the range to either side of them.  In his July 2007 stressor statement, the Veteran alleged that he was abused by his drill instructors during basic training at Paris Island, South Carolina.  He described an incident in which a drill instructor slammed an M-14 rifle into his left shoulder during rifle drill and another incident in which he was choked by a staff sergeant.  The Veteran also related incidents in which a Marine from another platoon committed suicide and a young man was shot in the face with an M-14 while out in the field.  The Veteran further explained that he felt he was treated unfairly as a result of racial discrimination.  Moreover, he indicated that witnessing the injuries that others had suffered in Vietnam made him scared, as did seeing pictures of dead bodies piled up.  The RO, in August 2007 made a formal finding on a lack of information required to verify stressors in connection with the PTSD claim. 

In vacating the Board's April 2009 decision, the Court noted that the Veteran did not adequately address the Veteran's claimed stressors, in particular, the Veteran's report of assault by his drill instructor.  The Court noted that Board did not take into consideration 38 C.F.R. § 3.304(f) which provides guidelines for adjudicating and developing PTSD claims premised on personal  assault.  

Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Board remanded the case in December 2010 to provide the Veteran with the necessary development.  In July 2011, the Veteran provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, but it does not appear the RO responded to the additional statements.  It is not clear if the Veteran has supplied sufficient information to allow for the verification of his claimed stressor event involving the drill instructor as well as other stressors.  Certainly another attempt has not been made to contact the U.S. Army and Joint Services Records Research Center (JSRRC) for such verification.  Such should be accomplished on remand.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

VA Adjudication Procedure Manual (M21-1), Part VI, Ch. 11.37(f)(3) provides, in relevant part, that in adjudicating claim's of entitlement to service connection for PTSD, "[i]f a VA examination...establishes a valid diagnosis of PTSD, and development is complete in every respect but for confirmation of the in-service stressor, request additional evidence from...the Environmental Support Group (ESG) [now known as the United Stated Army and Joint Services Records Research Center (JSRRC)]. 

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in relevant part, that in adjudication claim's of entitlement to service connection for PTSD, VA must "always send an inquiry [to ESG] in instances in which the only obstacle to service connection is confirmation of an alleged stressor.  A denial solely because of an unconfirmed stressor is improper unless it has first been reviewed by the ESG..." 

The Board acknowledges that the Veteran's stressor information is sparse as far as verifiable details.  Moreover, the RO has undertaken some development by obtaining his service personnel records (and a prior attempt to verify his stressors).  Nonetheless, with the evidence that is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) and (4) as requiring VA, before adjudicating the claim to again attempt to verify his stressors.  Since it is not clear as to what actions were taken, after his additional statements, a remand is required.  See 38 U.S.C.A. § 5103A(b).

Furthermore, as pointed out in the Court, the VA must consider the Veteran's potential entitlement to benefits, not only just for PTSD, but also for any other psychiatric disorder that has been diagnosed-if attributable to the PTSD or otherwise part and parcel of it.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  So, if possible, this diagnosis needs to be reconciled.  The Court has noted that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran has VA diagnoses of mood disorder, depression and PTSD. 

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VAMC treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05), July 16, 2010. 

Further, the VA psychiatric examiner must also determine all current diagnoses of his claimed acquired psychiatric disorder(s).  The designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records. 

Finally, the record reflects that the Veteran receives treatment for PTSD at a VA facility.  The most recent VA treatment records that have been associated with the claims folder are from May 2011.  In July 2012, he reported additional VA psychiatric treatment.  As VA treatment records are constructively of record, updated records must also be secured and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, VA outpatient records dated in March 2004, show that the Veteran reported prior psychiatric treatment from a private facility, Twelve Oaks.  The RO should obtain theses records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from May 2011 through the present.  Also ask the Veteran whether he has received any other additional evaluation or treatment for his psychiatric disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.  These records should include any from the private facility, Twelve Oaks.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999).  A copy of the letter should be sent to the Veteran's attorney.

3.  The RO must undertake any necessary development to independently verify the above-referenced stressors, including contacting the JSRRC and/or other appropriate agency (if his statements are sufficiently detailed to do so).  The JSRRC should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

4.  After the completion of above, the RO must afford the Veteran a VA psychiatric examination.  The claims folder, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred. 

If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault.  To this end, the examiner should state whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD (whether verified or not).

Also, if an in-service stressor is verified, the VA examiner should provide an opinion concerning whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder as a result of any verified stressor. 

If more than one stressor is confirmed, the VA examiner must provide such an opinion for each verified stressor. 

Further, if the examiner determines that it is less likely as not (less than a 50 percent probability) that the Veteran experienced an in-service personal assault/stressor, he or she should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disability, to include depression, mood disorder, and/or PTSD, had its onset in service or is otherwise etiologically-related to his active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  The RO will then review the Veteran's claims file including the additional evidence and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

6.  The RO will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, he and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


